Exhibit 10.1

COVENANT AND RELEASE AGREEMENT

This COVENANT AND RELEASE AGREEMENT, dated as of October 3, 2017 (this
“Agreement”), is by and among Office Depot, Inc., a Delaware corporation
(“Parent”), THL Portfolio Holdings Corp., a Delaware corporation (the “Company”)
and each of the Persons listed on Schedule I hereto (each, a “Covenantor”).
Parent, Company and the Covenantors are sometimes referred to herein
individually as a “party” and collectively as the “parties.”

WHEREAS, Parent, Lincoln Merger Sub One, Inc., a Delaware corporation and
direct, wholly owned Subsidiary of Parent (“Merger Sub One”), Lincoln Merger Sub
Two, LLC, a Delaware limited liability company and a direct, wholly owned
Subsidiary of Parent (“Merger Sub Two” and, together with Merger Sub One, the
“Merger Subs”), the Company and, solely in its capacity as the representative
for the Company Stockholders, Thomas H. Lee Equity Fund VI, L.P., a Delaware
limited partnership, have entered into an Agreement and Plan of Merger, dated as
of October 3, 2017 (the “Merger Agreement”), pursuant to which Parent has agreed
to acquire the Company through the merger of the Company with and into Merger
Sub One, followed by the merger of the Company with and into Merger Sub Two (the
“Mergers”), with Merger Sub Two continuing as the surviving company and a wholly
owned subsidiary of Parent (as such, the “Surviving Company”);

WHEREAS, each Covenantor beneficially owns the shares of Company Common Stock
set forth opposite such Covenantor’s name under the heading “Existing Shares” on
Schedule I (all such shares, such Covenantor’s “Existing Shares”) and will
benefit from the Mergers;

WHEREAS, in connection with the Merger and the other transactions contemplated
by the Merger Agreement, each Covenantor is hereby agreeing to certain
covenants, as set forth in this Agreement;

WHEREAS, the covenants provided herein are material, significant and essential
to effecting the Mergers and the other transactions contemplated by the Merger
Agreement, and good and valuable consideration under the Merger Agreement has
been and will be transferred from Parent to the Covenantors in exchange for such
covenants; and

WHEREAS, capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Merger Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

COVENANTS; REPRESENTATIONS AND WARRANTIES

1.1 Support and Consent Agreements; Transfer Restrictions.

(a) Support Agreement. Each Covenantor hereby irrevocably and unconditionally
agrees that, as promptly as reasonably practicable following the execution of
the Merger Agreement (but in no event later than within twenty-four (24) hours
following the execution of the Merger Agreement), such Covenantors will execute
and deliver to the Company a written consent, in the form attached to the Merger
Agreement as Exhibit B, adopting the Merger Agreement and approving the Mergers
and the other transactions contemplated by the Merger Agreement. The agreements
contained herein are coupled, and shall be deemed coupled, with an interest and
may not be modified, rescinded or revoked in any manner that would render the
consummation of the Mergers pursuant to the Merger Agreement illegal,
impermissible or ultra vires during the term of this Agreement. For the
avoidance of doubt, any written consent delivered pursuant to this Agreement and
the Merger Agreement shall be subject to the limitations on effectiveness
imposed by law.

(b) Transfer Restrictions. Each Covenantor covenants and agrees, in its capacity
as a Company Stockholder only, that, prior to the Expiration Date, such
Covenantor shall not, and shall cause each Affiliate of such Covenantor (other
than the Company or any Company Subsidiary) not to, directly or indirectly
(other than pursuant to this Agreement or in connection with the Mergers or the
transactions contemplated pursuant to the Merger Agreement), offer, sell,
contract to sell, transfer, assign, pledge, grant any option to purchase or
otherwise dispose of the record or beneficial ownership (or enter into any other
transaction that has similar economic effect to the foregoing) (any such act, a
“Transfer”) of, or enter into any contract, option or other legally binding
arrangement for a Transfer of, or consent to any Transfer of, any or all of such
Covenantor’s (or such Covenantor’s Affiliate’s) Shares, or any right, title or
interest therein, or seek to do any of the foregoing other than in connection
with the Merger Agreement or the transactions contemplated therein; provided,
however, any Covenator may Transfer any of its Shares to a controlled Affiliate
so long as such controlled Affiliate executes a counterpart signature page to
this Agreement. No Transfer of any Shares in violation of this Section 1.1(c)
shall be made or recorded on the books of the Company and any such attempted
Transfer shall be void and of no effect.

1.2 Non-Solicitation.

(a) For a period of two (2) years following the Closing Date, each Covenantor
shall not, and shall not direct or cause its controlled Affiliates, including
“portfolio companies,” to, directly or indirectly, knowingly (i) encourage,
solicit or induce, or attempt to encourage, solicit or induce, any individual
employed by the Company or any Company Subsidiary (including, after the Closing,
the Surviving Company) to terminate such employment or to be terminated from
such employment; (ii) hire any individual employed by the Company; provided,
however, as it relates to the foregoing clauses (i) and (ii), nothing in this
Agreement shall prevent each Covenantor from (A) soliciting pursuant to a
general advertising not targeted at employees of the Company or any Company
Subsidiary (including, after the Closing, the Surviving Company), (B) hiring or
soliciting for employment any individual who has not been employed by the
Company or any Company

 

2



--------------------------------------------------------------------------------

Subsidiary (including, after the Closing, the Surviving Company) for at least
six (6) months prior to any such solicitation.

(b) Each Covenantor acknowledges and agrees that the restrictive covenants and
other agreements contained in this Section 1.2 are an essential part of this
Agreement and the transactions contemplated hereby, constitute a material
inducement to Parent’s entering into and performing its obligations under the
Merger Agreement and are an essential part of Parent’s willingness to pay the
Merger Consideration. Without limiting Section 2.8, it is the intention of the
parties that if any of the restrictions or covenants contained in this
Section 1.2 is held to cover a geographic area or to be for a length of time
that is not permitted by Law, or is in any way construed to be too broad or to
any extent invalid, each of the parties hereby agrees that any court of
competent jurisdiction construing this Agreement shall be empowered to reform
any prohibited activity or any time period in order to make the covenants herein
binding and enforceable, and to apply the provisions of this Agreement and to
enforce the remaining activities and the remaining time period as such authority
determines to be reasonable and enforceable.

1.3 Voting Agreement. Until the first (1st) anniversary of the Closing Date,
each Covenantor agrees to cause each Parent Share beneficially owned by it to be
voted by proxy (returned sufficiently in advance of the deadline for proxy
voting for Parent to have the reasonable opportunity to verify receipt) mailed
to the stockholders of Parent in connection with the solicitation of any proxy
(including, if applicable, through the execution of one or more written consents
if stockholders of Parent are requested to vote through the execution of an
action by written consent in lieu of any such annual or special meeting of
stockholders of the Company): (a) in favor of all those persons nominated to
serve as directors of Parent by the board of directors of Parent (the “Board”)
and (b) with respect to any other action, proposal or other matter to be voted
upon by the stockholders of Parent (including through action by written
consent), in accordance with the recommendation of the Board.

1.4 Exclusivity. Until the Closing, each Covenantor shall comply in all aspects
with, and not take, engage in, initiate or continue, any action, transaction or
matter prohibited under, referred to in or contemplated by, Section 5.4 of the
Merger Agreement as if a party thereto mutatis mutandis.

1.5 Confidentiality.

(a) For a period of two (2) years following the Closing Date, each Covenantor
shall, and shall use its reasonable best efforts to cause its controlled
Affiliates and Representatives (as such term is defined in the Confidentiality
Agreement) to, keep confidential and not to disclose (except in the proper
performance of his or her duties as an employee of the Company (and, after the
Closing, the Surviving Company)) the Confidential Information (as defined
below); provided, however, that such Covenantor and its controlled Affiliates
and its and their respective Representatives shall be permitted to disclose
Confidential Information if and to the extent required by applicable Law so long
as it shall (i) notify Parent, except to the extent prohibited by law, of the
existence, terms and conditions of such disclosure, (ii) if legally available
given the nature of the intended disclosure, permit Parent to seek promptly, at
its sole expense, a protective order or other legal remedy with respect to such
Confidential Information, and (iii) in connection with any action by Parent
described in the foregoing clause (ii), provide, at Parent’s expense, such
cooperation as reasonably requested by Parent.

 

3



--------------------------------------------------------------------------------

(b) For purposes of this Agreement, the term “Confidential Information” shall
mean confidential or proprietary information of the Company or any Company
Subsidiary (and, after the Closing, the Surviving Company); provided, however,
that “Confidential Information” shall not include information that (i) is or
becomes generally available to the public, other than either (A) as a result of
a disclosure by a Covenantor or any of its Affiliates or Representatives, as the
case may be, in breach of this Agreement or the Merger Agreement or the
Confidentiality Agreement or (B) as a result of a disclosure in breach of any
other legal, contractual or fiduciary obligation of any Person to maintain the
confidentiality of such information, (ii) was already in the possession of a
particular Covenantor (other than as a result of such Person’s employment by or
investment in the Company) before being disclosed by Parent or the Company (and,
after the Closing, the Surviving Company) to such Person, (iii) was or is
developed by a particular Covenantor without the use of the Confidential
Information or (iv) is or becomes available to a particular Covenantor from a
third party not known after due inquiry by such Covenantor to be in breach of
any legal obligation not to disclose such information.

1.6 Release. Effective as of the Closing, in consideration of the payment of the
Merger Consideration by Parent, each Covenantor, on its own behalf and on behalf
of its controlled Affiliates (each, together with such Covenantor, a “Releasing
Person”), hereby irrevocably releases and forever discharges Parent and its
Affiliates (including the Company and, after the Closing, the Surviving
Company), successors and assigns and all of its and their respective current and
former Agents (in each case, solely in their capacities as such) (each, a
“Released Person”) from all debts, demands, causes of action, suits, covenants,
torts and damages and any and all claims, defenses, offsets, judgments, demands
and liabilities whatsoever, of every name and nature, both at law and in equity,
known or unknown, suspected or unsuspected, accrued or unaccrued, which have
been or could have been asserted against any Released Person, which such
Releasing Person has or ever had as of the date of this Agreement, which arise
out of or in any way relate to events, circumstances, actions or omissions
occurring, existing or taken prior to or as of the Closing in respect of matters
relating to such Releasing Person’s ownership of common stock and any other
equity interests or instruments in the Company); provided, however, that the
parties acknowledge and agree that this Section 1.6 does not apply to and shall
not constitute a release of (a) any rights or obligations arising under this
Agreement, the Merger Agreement or the Transactions and the documents
contemplated thereby or (b) rights or entitlements to indemnification or
insurance coverage pursuant to the Company Charter and Company Bylaws (and,
after the Closing, the organizational documents of the Surviving Company) or
otherwise; provided further, that this Section 1.5 shall not affect any right to
indemnification, exculpation or advancement of expenses (it being understood,
for the avoidance of doubt, that advancement of expenses shall be solely with
respect to indemnification and exculpation matters) to which any Indemnified
Party may be entitled pursuant to Section 5.9 of the Merger Agreement.

1.7 Waiver of Appraisal and Dissenters’ Rights. Each Covenantor hereby waives
and agrees not to exercise any rights (including under Section 262 of the DGCL)
to demand appraisal of any Shares or rights to dissent from the Mergers which
may arise with respect to the Mergers or under the transactions contemplated by
the Merger Agreement.

1.8 Representations and Warranties of Covenantors. Each Covenantor represents,
warrants and covenants as follows:

 

4



--------------------------------------------------------------------------------

(a) Authorization. The execution, delivery and performance by such Covenantor of
this Agreement and the consummation by such Covenantor of the transactions
contemplated hereby are within the corporate or other organizational powers of
such Covenantor and have been duly authorized by all necessary corporate or
other organizational action. This Agreement constitutes a legal, valid and
binding Agreement of such Covenantor, enforceable against such Covenantor in
accordance with its terms, subject only to the effect of any applicable
bankruptcy, insolvency, moratorium or similar law affecting creditors’ rights
generally and to rules of law governing specific performance, injunctive relief
and other equitable remedies. If this Agreement is being executed in a
representative or fiduciary capacity, the Person signing this Agreement has full
power and authority to enter into and perform this Agreement.

(b) No Conflicts. The execution and delivery of this Agreement by such
Covenantor does not, and the performance of this Agreement by such Covenantor
will not conflict with, breach, result in any violation of or default (with or
without notice or lapse of time, or both) under, create any Lien under, or give
rise to a right of termination, cancellation, acceleration, suspension,
revocation or amendment under, any provision of (i) its organizational
documents, (ii) any agreement or instrument to which such Covenantor is party,
(iii) any Order applicable to the Covenantor or by which any of the properties
or assets of the Covenantor are bound; or (iv) any applicable Law.

(c) No Inconsistent Agreements. Such Covenantor has not entered into any
agreement or commitment with any Person that is inconsistent with this
Agreement.

1.9 Further Assurances. Each Covenantor hereby covenants and agrees that such
Covenantor has not knowingly taken, and shall not take any action that would
have the effect of preventing such Covenantor from performing any of its
obligations under this Agreement reasonably be expected, to impede, interfere
with, delay, postpone, adversely affect or prevent the consummation of the
Mergers or the other transactions contemplated by the Merger Agreement or by any
such Covenantor of its obligations under this Agreement.

1.10 Compliance with Merger Agreement. The Covenantors agree to take actions
reasonably requested by Parent to consummate or make effective the transactions
contemplated by the Merger Agreement, including as may be necessary or
appropriate to consummate the Mergers.

ARTICLE II

MISCELLANEOUS

2.1 Amendment. This Agreement may be amended, modified or supplemented only in a
writing signed by Parent and each Covenantor.

2.2 Notices. Any notices or other communications required or permitted under, or
otherwise given in connection with, this Agreement will be in writing and will
be deemed to have been duly given (i) when delivered or sent if delivered in
Person or sent by facsimile or email transmission (provided confirmation of
facsimile or email transmission is obtained) or (ii) on the next Business Day if
transmitted by national overnight courier, in each case as follows:

(1) If to Parent, addressed as follows:

 

5



--------------------------------------------------------------------------------

Office Depot, Inc.

6600 North Military Trail

Boca Raton, FL 33496

Attention: Office of the Chief Legal Officer

Fax: 561-438-4464

Email: LegalGCsupport@officedepot.com

with a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention:  David A. Katz (DAKatz@wlrk.com)

                  Gregory E. Ostling (GEOstling@wlrk.com)

Facsimile: (212) 403-2000

(2) If to a Covenantor, to the addresses and to the attention of the parties set
forth next to such Covenantor’s name in Schedule I, with a copy (which shall not
constitute notice) to:

Weil, Gotshal & Manges LLP

100 Federal Street, 34th Floor

Boston, MA 02110-1800

Attention: Shayla Harlev (shayla.harlev@weil.com )

                  Matthew Goulding (matthew.goulding@weil.com )

Facsimile: (617) 772-8333

or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.

2.3 Waivers. The failure of a party hereto at any time or times to require
performance of any provision hereof shall in no manner affect its right at a
later time to enforce the same. No waiver by a party of any breach of any
provision of this Agreement shall be effective unless set forth in an instrument
in writing signed by the party or parties to be bound thereby and specifically
referencing the breach of the provision to be waived, and no waiver in any one
or more instances shall be deemed to be a further or continuing waiver of any
such breach in other instances or a waiver of any other breach of any other
provision.

2.4 Assignment. This Agreement will not be assigned by any party hereto by
operation of Law or otherwise without the prior written consent of the other
parties hereto, and, subject to the preceding clause, this Agreement and all of
the provisions hereof shall be binding upon and shall inure to the benefit of
the parties and their respective permitted assigns.

2.5 No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and no provision of this Agreement shall be deemed to confer
upon third parties, either express or implied, any remedy, claim, liability,
reimbursement, cause of action or other right.

 

6



--------------------------------------------------------------------------------

2.6 Publicity. For a period of three (3) years following the date hereof, no
public announcement or other publicity regarding the existence of this Agreement
or its contents or the transactions contemplated by this Agreement or the Merger
Agreement shall be made by any Covenantor or any of its Affiliates or any of its
or their respective Agents, without the prior written agreement of Parent, and
mutual agreement between the parties as to the form, content, timing and manner
of distribution or publication. Each of the Covenantors shall hold confidential
the terms and provisions of this Agreement and the Merger Agreement and the
terms of the transactions contemplated by this Agreement and the Merger
Agreement. Notwithstanding the foregoing, nothing in this Section 2.6 shall
prevent any Covenantor from (a) making any public announcement or disclosure
required by Law or Governmental Entity, (b) discussing this Agreement or its
contents or the transactions contemplated by this Agreement with those Persons
whose approval or agreement, as the case may be, is required for consummation of
such particular transaction or transactions, (c) making any disclosures incident
to enforcing its rights hereunder or (d) repeating previous public announcements
by the parties to the Merger Agreement made in accordance with Section 5.7 of
the Merger Agreement; provided, however, that the Covenantor making such
announcement or disclosure described in clause (a) shall, to the extent
reasonably practicable, allow Parent reasonable time to review and comment on
such release or statement in advance of such announcement or disclosure.
Notwithstanding anything herein to the contrary, any Covenantor may provide
reasonable and customary information about the subject matter of this Agreement,
the Merger Agreement and the transactions contemplated thereby to its limited
partners and direct or indirect investors or in connection with fundraising,
marketing, informational, transactional or reporting activities at any time if
and only if the recipient of such information is bound by a confidentiality
agreement with respect to such information and such Covenantor agrees for the
benefit of Parent to enforce such confidentiality agreement upon the written
request of Parent to the Covenantor.

2.7 Further Assurances. Upon reasonable request and subject to the terms and
conditions hereof, each party hereto shall execute and deliver to any other
party such assignments and other instruments as may be reasonably requested by
such other party and are required to effectuate the transactions contemplated by
this Agreement.

2.8 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment may be appealed.

2.9 Complete Agreement. This Agreement, the Merger Agreement and the documents
referred to herein and therein (including the Confidentiality Agreement) contain
the complete agreement between the parties and supersede any prior
understandings, agreements or representations by or between the parties, written
or oral, that may have related to the subject matter

 

7



--------------------------------------------------------------------------------

hereof in any way, including any data room agreements, bid letters, term sheets,
summary issues lists or other agreements.

2.10 Interpretation. The language used in this Agreement shall be deemed to be
the language chosen by the parties to express their mutual intent, and no rule
of strict construction shall be applied against any Person. Whenever the word
“or” is used in this Agreement, it shall not be deemed exclusive. Whenever the
context requires, any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms. The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms. The table of
contents and the section and other headings and subheadings contained in this
Agreement are solely for the purpose of reference, are not part of the agreement
of the parties, and shall not in any way affect the meaning or interpretation of
this Agreement. All references to days (excluding Business Days) or months shall
be deemed references to calendar days or months. All references to “$” shall be
deemed references to United States dollars. Unless the context otherwise
requires, any reference to a “Section” shall be deemed to refer to a section of
this Agreement. The words “hereof,” “herein” and “hereunder” and words of
similar import referring to this Agreement refer to this Agreement as a whole
and not to any particular provision of this Agreement. The word “including” or
any variation thereof means “including, without limitation” and shall not be
construed to limit any general statement that it follows to the specific or
similar items or matters immediately following it.

2.11 Applicable Law. All issues and questions concerning the construction,
validity, interpretation and enforceability of this Agreement shall be governed
by, and construed in accordance with, the Laws of the State of Delaware, without
giving effect to any choice of Law or conflict of Law rules or provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the Laws of any jurisdiction other than the State of
Delaware.

2.12 Exclusive Jurisdiction. Any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement or the transactions contemplated hereby shall be brought before
and determined exclusively by the Delaware Court of Chancery of the State of
Delaware; provided, that if the Delaware Court of Chancery does not have
jurisdiction, any such suit, action or proceeding shall be brought exclusively
in the United States District Court for the District of Delaware or any other
court of the State of Delaware, and each of the parties hereby consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by Law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding that is brought in any such court has
been brought in an inconvenient forum. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court. Without limiting the foregoing, each
party agrees that service of process on such party as provided in Section 2.2
shall be deemed effective service of process on such party.

2.13 WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT

 

8



--------------------------------------------------------------------------------

OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE A COPY OF
THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

2.14 Equitable Relief. The parties agree that irreparable damage would occur if
any provision of this Agreement were not performed in accordance with the terms
hereof and that the parties shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement or to enforce specifically the performance of
the terms and provisions hereof in any court specified in Section 2.12, in
addition to any other remedy to which they are entitled at law or in equity. The
parties hereby waive, in any action for specific performance, the defense of
adequacy of a remedy of law and the posting of any bond or other security
therewith.

2.15 Counterparts; Electronic Delivery. This Agreement may be executed in
multiple counterparts, any one of which need not contain the signature of more
than one (1) party, but all such counterparts taken together shall constitute
one and the same instrument. This Agreement shall become effective when each
party hereto shall have received a counterpart hereof signed by all of the other
parties hereto. Signatures to this Agreement transmitted by facsimile
transmission, by electronic mail in “portable document format” (“.pdf”) form, or
by any other electronic means intended to preserve the original graphic and
pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing the original signature.

2.16 Termination. Notwithstanding anything herein to the contrary, this
Agreement will terminate, without the consent of any party hereto or any further
action, on the date on which the Merger Agreement terminates in accordance with
its terms without a Closing having occurred; provided, however, that (a) Article
II shall survive the termination of this Agreement and that (b) no such
termination shall relieve any party hereto from Liabilities or damages incurred
or suffered by the other parties to the extent such Liabilities or damages were
the result of fraud or intentional breach of this Agreement that occurs prior to
such termination.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

OFFICE DEPOT, INC. By:  

/s/ Gerry P. Smith

Name:   Gerry P. Smith Title:   Chief Executive Officer

[Signature Page to Covenant and Release Agreement]



--------------------------------------------------------------------------------

THL PORTFOLIO HOLDINGS CORP. By:  

/s/ Charles P. Holden

Name:   Charles P. Holden Title:   Vice President and Secretary

[Signature Page to Covenant and Release Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

THOMAS H. LEE EQUITY FUND VI, L.P. By: THL Equity Advisors VI, LLC, its general
partner By: Thomas H. Lee Partners, L.P., its sole member By: Thomas H. Lee
Advisors, LLC, its general partner By: THL Holdco, LLC, its Managing Member By:
 

/s/ Soren L. Oberg

Name:   Soren L. Oberg Title:   Managing Director THOMAS H. LEE PARALLEL FUND
VI, L.P. By: THL Equity Advisors VI, LLC, its general partner By: Thomas H. Lee
Partners, L.P., its sole member By: Thomas H. Lee Advisors, LLC, its general
partner By: THL Holdco, LLC, its Managing Member By:  

/s/ Soren L. Oberg

Name:   Soren L. Oberg Title:   Managing Director THOMAS H. LEE PARALLEL (DT)
FUND VI, L.P. By: THL Equity Advisors VI, LLC, its general partner By: Thomas H.
Lee Partners, L.P., its sole member By: Thomas H. Lee Advisors, LLC, its general
partner By: THL Holdco, LLC, its Managing Member By:  

/s/ Soren L. Oberg

Name:   Soren L. Oberg Title:   Managing Director

[Signature Page to Covenant and Release Agreement]



--------------------------------------------------------------------------------

GREAT-WEST INVESTORS, L.P. By: Great-West Investors GP Inc., its General Partner
By: Thomas H. Lee Advisors, LLC, its attorney-in-fact By: THL Holdco, LLC, its
Managing Member By:  

/s/ Soren L. Oberg

Name:   Soren L. Oberg Title:   Managing Director PUTNAM INVESTMENTS EMPLOYEES’
SECURITIES COMPANY III, LLC By: Putnam Investments Holdings, LLC, its Managing
Member By: Putnam Investments, LLC, its Managing Member By: Thomas H. Lee
Advisors, LLC, its attorney-in-fact By: THL Holdco, LLC, its Managing Member By:
 

/s/ Soren L. Oberg

Name:   Soren L. Oberg Title:   Managing Director THL COINVESTMENT PARTNERS,
L.P. By: Thomas H. Lee Partners, L.P., its general partner By: Thomas H. Lee
Advisors, LLC, its general partner By: THL Holdco, LLC, its Managing Member By:
 

/s/ Soren L. Oberg

Name:   Soren L. Oberg Title:   Managing Director THL OPERATING PARTNERS, L.P.
By: Thomas H. Lee Partners, L.P., its general partner By: Thomas H. Lee
Advisors, LLC, its general partner By: THL Holdco, LLC, its Managing Member By:
 

/s/ Soren L. Oberg

Name:   Soren L. Oberg Title:
  Managing Director

[Signature Page to Covenant and Release Agreement]



--------------------------------------------------------------------------------

PUTNAM INVESTMENT HOLDINGS, LLC By: Putnam Investments, LLC, its managing member
By: Thomas H. Lee Advisors, LLC, its attorney-in-fact By: THL Holdco, LLC, its
managing member By:  

/s/ Soren L. Oberg

Name:   Soren L. Oberg Title:   Managing Director

[Signature Page to Covenant and Release Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

Covenantor Name

   Existing Shares     

Notice Address

Thomas H. Lee Equity Fund VI, L.P.      177,410.387     

c/o Thomas H. Lee Partners, L.P.

100 Federal Street, 35th Floor

Boston, MA 02215

Thomas H. Lee Parallel Fund VI, L.P.      120,137.937     

c/o Thomas H. Lee Partners, L.P.

100 Federal Street, 35th Floor

Boston, MA 02215

Thomas H. Lee Parallel (DT) Fund VI, L.P.      20,980.934     

c/o Thomas H. Lee Partners, L.P.

100 Federal Street, 35th Floor

Boston, MA 02215

Great-West Investors, L.P.      896.036     

c/o Thomas H. Lee Partners, L.P.

100 Federal Street, 35th Floor

Boston, MA 02215

Putnam Investments Employees’ Securities Company III, LLC      921.142     

c/o Thomas H. Lee Partners, L.P.

100 Federal Street, 35th Floor

Boston, MA 02215

THL Coinvestment Operating Partners, L.P.      5,567.101     

c/o Thomas H. Lee Partners, L.P.

100 Federal Street, 35th Floor

Boston, MA 02215

THL Operating Partners, L.P.      532.150     

c/o Thomas H. Lee Partners, L.P.

100 Federal Street, 35th Floor

Boston, MA 02215

Putnam Investment Holdings LLC      28.229     

c/o Thomas H. Lee Partners, L.P.

100 Federal Street, 35th Floor

Boston, MA 02215

  

 

 

          Total: 326,473.916     